Citation Nr: 0944343	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  07-29 406	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for a right shoulder 
disability.



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel





INTRODUCTION

The Veteran served on active duty from June 26, 2006 to July 
13, 2006.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

In correspondence received at the Board in July 2009, the 
Veteran's then-appointed representative indicated that the 
Veteran wanted to have a videoconference Board hearing at the 
local VA office.  The RO has, as yet, not had an opportunity 
to provide such a hearing.  In order to give the Veteran 
every consideration with respect to the present appeal and to 
ensure due process, it is the Board's opinion that further 
development of the case is necessary.  38 C.F.R. 
§ 20.904(a)(3) (2008).  Therefore, the Veteran should be 
scheduled for a videoconference hearing before a member of 
the Board at that RO in Indianapolis, Indiana.

In a motion received by the Board in September 2009, the 
Veteran's attorney requested that the Board grant him an 
extension of time to submit evidence and argument in this 
case.  He noted that he had not yet received a copy of the 
Veteran's claims file.  However, a complete copy of the 
claims file was sent to the attorney on September 10, 2009, 
and may have crossed in the mail with his request for an 
extention of time.  In any case, the attorney did not 
withdraw his prior request for a videoconference hearing.  

In a letter dated September 21, 2009, and received by the 
Board in October 2009, the attorney advised the Board that he 
was withdrawing as the Veteran's representative.  However, he 
did not withdraw the request for a hearing and no letter has 
been received from the Veteran withdrawing the hearing 
request.  

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in 
order to schedule the Veteran for a 
personal hearing with a Veterans Law Judge 
of the Board via video conference at the 
local office in accordance with his 
request.  The Veteran should be notified 
in writing of the date, time, and location 
of the hearing.  After the hearing is 
conducted, or if the Veteran withdraws the 
hearing request or fails to report for the 
scheduled hearing, the claims file should 
be returned to the Board in accordance 
with appellate procedures. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


